                           UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF LOUISIANA

                                    MONROE DIVISION

     ROBERT WHITE                                      CIVIL ACTION NO. 17-1022


     VERSUS                                            JUDGE TERRY A. DOUGHTY

     RICKY SLAUGHTER, ET AL.                           MAG. JUDGE KAREN L. HAYES




                                           RULING

        Plaintiff Robert White (“White”) brought suit against his former employer, Crop

Production Services, Inc. (“CPS”) for alleged violations of the Louisiana Whistleblower Statute

(“LWS”), LA. REV. STAT. § 23:967, et seq.,1 and the Louisiana Environmental Whistleblower

Statute (“LEWS”), LA. REV. STAT. § 30:2027. Pending before the Court is a Motion for Summary

Judgment. [Doc. No. 38] filed by CPS.

        For the following reasons, CPS’s Motion for Summary Judgment is GRANTED, and

White’s claims against it are DISMISSED WITH PREJUDICE.

I.      FACTS AND PROCEDURAL HISTORY

        White was employed by CPS for approximately three years at its Waterproof, Louisiana

location. At the time of his termination, he was the Operations Manager.




        1
         White originally brought suit against his former supervisor, Ricky Slaughter, and CPS
division manager, Tony Anderson. However, on December 19, 2017, the Court adopted the
Report and Recommendation of the Magistrate Judge and dismissed the claims against these
Defendants without prejudice.
        CPS sells treated seed, fertilizer, and chemicals to farmers. Typically, a farmer will contact

CPS to order seed treated with fertilizers and other chemicals. CPS then treats the seed with the

chemicals and delivers the treated seed to the farmer.

        As Operations Manager, White took orders for seed, chemicals, or fertilizer from

customers, prepared the orders for processing, and ensured that the orders were properly loaded

on the trucks for delivery to the farmer. He was also responsible for tracking the inventory of seed,

fertilizer, and chemicals stored at the facility.

        When processing an order of treated seed, White would first complete a form known as a

“treat sheet” and then input the order into the computer system. The treat sheet is provided to the

employees who will be actually applying the chemicals to the seed. The treat sheet shows the

amount of seed to be treated, the chemicals to be applied to the seed, and the amount of chemicals

to be applied to the seed. In order to complete the treat sheet, White had to determine the type of

chemicals to apply and calculate the correct amount of chemicals to be used based on the order.

        As part his duties as Operations Manager, White was designated by CPS as the location’s

safety coordinator, which also required him to coordinate monthly safety meetings for the

employees at which he showed a video and gave a standardized test. The meetings and the content

of the meetings were organized by a third-party vendor and required by company policy.

        During his employment, White reported directly to Facility Manager, Ricky Slaughter

(“Slaughter”). Slaughter was the highest-ranking employee at the Waterproof facility. White

alleges that Slaughter engaged in actions that were against company policy and/or illegal.




                                                    2
       According to White, Slaughter did not attend safety meetings, but instructed him to falsify

records to show that Slaughter was present. White did not report this concern to anyone at CPS

prior to his termination.

       Additionally, White testified in his deposition that some time in 2016 he and Slaughter had

a conversation about treating seeds with off-label chemicals. According to White, Slaughter said

that this process was “illegal,” and White responded that “We probably shouldn’t do it.” [Doc.

No. 38-4, White Depo., p. 71].        While White is “sure” that he and Slaughter had other

conversations about treating seed in this manner, he could not recall any other specific occasions.

Id. at p. 72. After this conversation, White continued to complete treat sheets ordering treatment

of seeds with chemicals that he believes were being used off-label after this 2016 conversation. In

particular, White completed treat sheets on which he calculated chemical applications for orders

using chemical products Acephate, Quadris, and Wrangler. He believes these chemicals were used

for an off-label purpose in those orders. White did not report any concerns about off-label use of

chemicals prior to his termination.

       On or about April 13, 2017, White and Slaughter had an altercation regarding a change in

a customer’s seed order. Slaughter asked White to make a change to an order in the computer and

White responded that the computer would not allow him to do it. According to White, Slaughter

wanted him to delete some seed that had already been designated as treated and replace it with the

treated seeds sold by a competing distributor, Tensas Farm Services, to one of its customers. The

computer would not allow him to delete the entry because it had been entered one month prior to

this time. The seed that Slaughter wanted to be entered had already been treated by Tensas Farm

Services, and the customer did not need it. Either Tensas Farm Service or the customer would

                                                3
have been “stuck” with the treated seed. Slaughter intended to sell it. While White thought this

action was against company policy, he never though it was illegal. White speculated that Slaughter

was selling the seed because that would financially benefit a seed representative who takes

Slaughter on several expensive hunting trips each year.

       During the altercation, Slaughter suggested several times that White go home. White

became angry and shouted “F__k You” to Slaughter. White knew that conduct such as saying

“F__k You” to his supervisor violated CPS policy and that it could result in his termination. White

contends that this type of language is not uncommon among co-workers at the Waterproof facility.

However, White offers no evidence that such language is commonly used by an employee to his

supervisor at CPS, or that any other employee spoke this way to Slaughter or another supervisor

and remained employed at CPS.

       Slaughter contacted his supervisor, Marketing Manager Mark Matthews (“Matthews”),to

discuss the altercation and decide what to do about it. Matthews agreed that termination was an

appropriate response.

       On April 20, 2017, Slaughter discussed the altercation with his Division Manager, Tony

Anderson (“Anderson”). Anderson agreed that termination was the appropriate response, but also

wanted Slaughter to speak with Region Human Resources Manager, Marilyn Major (“Major”), to

make sure she agreed. Slaughter spoke with Major, who also agreed that termination was the

appropriate response.

       After discussing the event with Matthews, Anderson, and Major, Slaughter made the

decision to terminate White. Slaughter terminated White on April 21, 2017.



                                                4
       On May 3, 2017, White called Anderson to request a meeting to discuss his termination.

Anderson agreed to meet with White, along with Matthews, the following day at his office. At the

meeting with Anderson and Matthews, White admitted to saying “F__k You” to Slaughter and

admitted he knew he could be fired for doing it. White told Anderson and Matthews that he was

sorry and wanted his job back. Anderson told White that he agreed with the decision to terminate

him and would not overturn the termination.

       After Anderson told him that he would not overturn the termination decision, White told

Anderson and Matthews that they needed to know about certain activities at the Waterproof

location. He specifically mentioned that he was concerned about missing inventory, that he did

not believe Slaughter took safety meetings seriously, and that he had concerns about seed being

treated with chemicals off-label. With regard to the missing inventory, White told Anderson and

Matthews that there was a pallet of product that had been missing since early fall, and that when

he asked Slaughter about it, he would respond by saying he knew where it was. White never

reported this concern to Anderson or Matthews prior to their May 3, 2017 meeting. Although he

was concerned about the missing inventory, White did not know whether any laws were violated.

       With regard to the safety meetings, White told Anderson and Matthews that Slaughter did

not participate in the safety meetings and would ask White to fill out his test for him.

       With regard to seed treatment, White told Anderson and Matthews that Slaughter was

treating seed with products not labeled for that use. Although White had complained to Slaughter

previously about the seed treatment, he had not reported any of these concerns to Anderson or

Matthews prior to this May 3, 2017 post-termination meeting.

       White also had not reported any of these concerns to Major prior to his termination.

                                                 5
         CPS has an anonymous hotline through which White could have reported any of his

concerns, but never did so.

       White initially brought suit in state court. In his Petition, White alleged that he was

terminated after he “repeatedly questioned business practices which were illegal and outside the

ordinary course of business for CPS.” [Doc. No. 1-2, p. 3, Petition, ¶ 6]. He alleged four improper

practices:

       (1) Slaughter failed to attend mandatory safety meetings, and, when White questioned him,

             Slaughter ordered White to falsely report that he had attended;

       (2) White raised concerns to Slaughter several times concerning the “improper seed

             treatment practices”;

       (3) White raised concerns to Slaughter about missing inventory and discrepancies in the

             inventory; and

       (4) Slaughter directed White “to accept and input seed purchased from a different

             distributor into CPS’s inventory so that the seed could be treated and re-sold as a CPS

             product.”   When White told Slaughter he could not do so because the seed was

             purchased from a different distributor, Slaughter demanded that he do so and threatened

             to fire him and find someone who would input the seed.

[Doc. No. 1-2, pp. 3, Petition, ¶¶ 6-12].

       On August 11, 2017, the action was removed to this Court.

       On January 14, 2019, CPS filed the instant Motion for Summary Judgment. [Doc. No. 38].

On February 5, 2019, White filed a memorandum in opposition to CPS’s Motion for Summary



                                                  6
Judgment. [Doc. No. 44]. On February 12, 2019, CPS filed a Reply Memorandum in Support of

its Motion for Summary Judgment. [Doc. No. 45].

II.    LAW AND ANALYSIS

       A.      Summary Judgment Standard

       Under Federal Rule of Civil Procedure 56(a), “[a] party may move for summary judgment,

identifying each claim or defense--or the part of each claim or defense--on which summary

judgment is sought. The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

The moving party bears the initial burden of informing the court of the basis for its motion by

identifying portions of the record which highlight the absence of genuine issues of material fact.

Topalian v. Ehrmann, 954 F.2d 1125, 1132 (5th Cir. 1992); see also FED. R. CIV. P. 56(c)(1) (“A

party asserting that a fact cannot be . . . disputed must support the assertion by . . . citing to

particular parts of materials in the record . . . ). A fact is “material” if proof of its existence or

nonexistence would affect the outcome of the lawsuit under applicable law in the case. Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute about a material fact is “genuine” if

the evidence is such that a reasonable fact finder could render a verdict for the nonmoving party.

Id.

       If the moving party can meet the initial burden, the burden then shifts to the nonmoving

party to establish the existence of a genuine issue of material fact for trial. Norman v. Apache

Corp., 19 F.3d 1017, 1023 (5th Cir. 1994). In evaluating the evidence tendered by the parties, the

Court must accept the evidence of the nonmovant as credible and draw all justifiable inferences in

its favor. Anderson, 477 U.S. at 255. However, “a party cannot defeat summary judgment with

                                                  7
conclusory allegations, unsubstantiated assertions, or only a scintilla of evidence.” Turner v.

Baylor Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir. 2007) (citing Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986)).

       B.      The LWS

       The LWS provides in pertinent part:

       A.      An employer shall not take reprisal against an employee who in good
               faith, and after advising the employer of the violation of law:

       (1)     Discloses or threatens to disclose a workplace act or practice that is in
               violation of state law.

       (2)     Provides information to or testifies before any public body conducting an
               investigation, hearing, or inquiry into any violation of law.

       (3)     Objects to or refuses to participate in an employment act or practice that is
               in violation of law.

LA. REV. STAT. § 23:967(A).

       The LWS defines reprisal to include “firing, layoff, loss of benefits, or any other

discriminatory action the court finds was taken as a result of an action by the employee that is

protected by Subsection A of this Section...” Id. § 23:967(C)(1).

       “While the Louisiana Supreme Court has not spoken directly on whether [Title VII’s]

framework applies to section 23:967 cases, Louisiana courts have often looked to federal anti-

discrimination jurisprudence in interpreting Louisiana’s anti-discrimination statutes.” Smith v.

AT&T Sols., 90 Fed.App’x. 718, 723 (5th Cir. 2004); see also Sprull v. City of Baton Rouge, 09-

689, 2012 WL 2426793 at *2 (M.D. La. June 26, 2012). Indeed, the United States Court of

Appeals for the Fifth Circuit recently noted that it has been “provided no Louisiana cases

interpreting § 23:967 otherwise.” Rayborn v. Bossier Par. Sch. Bd., 881 F.3d 409, 415 (5th Cir.

                                                 8
2018). Accordingly, the McDonnell Douglas burden-shifting framework is used to evaluate the

evidence. See Kirmer v. Goodyear Tire & Rubber Co., 538 Fed. App’x 520, 527 (5th Cir. 2013).

Under that framework, White must first establish a prima facie case.

        “In order for a plaintiff to establish a prima facie case of retaliation under [the LWS], he

must show (1) that he engaged in activity protected by the statute; (2) he suffered an adverse

employment action; and (3) a causal connection existed between the activity in which he

engaged and the adverse action.” Bain v. Ga. Gulf Corp., 462 Fed.App’x 431, 433 (5th Cir.

2012) (citations omitted); see also Rayborn, 881 F.3d at 415 (quoting Long v. Eastfield Coll., 88

F.3d 300, 304 (5th Cir. 1996) (other citations omitted)). More specifically, a plaintiff is charged

with producing evidence to support his showing that the employer violated Louisiana law

“through a prohibited workplace act or practice,” that he “advised” the employer of the

violation, that he “refused to participate in the unlawful practice or threat[ened] to disclose the

practice; and that he was terminated “as a result.” Hale v. Touro Infirmary, 2004-0003 (La. App.

4 Cir. 11/3/04); 886 So.2d 1210, 1216; see also Herster v. Bd. of Supervisors of Louisiana State

Univ., 887 F.3d 177, 187 (5th Cir. 2018) (“A violation of Louisiana’s whistleblower statute

occurs if: (1) LSU [as the employer] violated Louisiana law through a prohibited workplace

practice; (2) Herster advised LSU of the violation; (3) Herster threatened to disclose or disclosed

the prohibited practice; and (4) Herster was terminated as a result of her threat to disclose or

because of the disclosure of the prohibited practice.”).

       To meet his showing, the employee must produce evidence that his employer actually

violated state--not federal--law. See Encalarde v. New Orleans Ctr. for Creative Arts/Riverfront,

2014-2430 (La. 2/13/15). The Fifth Circuit, interpreting the LWS, has found that the plaintiff must

                                                  9
point to the specific provision of state law which the employer violated. See Ware v. CLECO

Power LLC, 90 Fed. App’x. 705 (5th Cir. 2004); Genella v. Renaissance Media, 115 Fed.App’x.

650 (5th Cir. 2004). The employee’s good faith belief of a state law violation is not enough;

according to all Louisiana appellate courts that have considered the issue, the employer must have

actually violated state law. See, e.g., Accardo 943 So.2d at 383; Hale, 886 So.2d at 1210, writ

denied, 896 So.2d 1036 (La. 3/24/05); Goldsby v. State Dep’t of Corr., 861 So.2d 236 (La. App. 1

Cir/ 11/7/03), writ denied, 0328 870 So.2d 271 (La. 4/8/04), and writ denied, 870 So.2d 271 (La.

4/8/04); see also Mabry v. Andrus, 45, 135 (La. App. 2 Cir. 4/14/10); 34 So.3d 1075, 1081 (good

faith belief insufficient); Ganheart v. Xavier Univ., No. 07-9703, 2009 WL 24227 at *9 (E.D. La.

Jan. 2, 2009) (same).

       If White establishes a prima facie case of retaliation under the LWS, the burden shifts to

CPS to produce a legitimate, nonretaliatory reason for its actions. If CPS produces such a reason,

the burden shifts back to White to establish that CPS’s legitimate reasons for the adverse

employment action are pretext for a retaliatory motive.

               1.       White’s Prima Facie Case

       The Court organizes the analysis of White’s prima facie case according to the law CPS

allegedly violated. It is undisputed that White suffered an adverse action in this matter when he

was terminated. However, the Court must look to the other elements of his prima facie case.

                        a.    Safety Meetings

       White points the Court to CPS’s alleged violations of law because Slaughter failed to attend

safety meetings and asked White to “falsify” that he did attend such meetings. However, White

cannot meet his statutory burden on the basis of this claim. First, as White admits, these meetings

                                                10
are required by CPS policy, not by state law. Therefore, he cannot show that there was an actual

violation of state law.

       Second, White does not allege that he objected to or refused to participate in the conduct

prior to his termination.

       Under these facts, CPS’s Motion for Summary Judgment on White’s claim regarding the

safety meetings is GRANTED, and this claim is DISMISSED WITH PREJUDICE.

                          b.       Missing Inventory

       White also claims that CPS had a pallet of product that had been missing since early fall,

and that, when he asked Slaughter about it, Slaughter would respond that he knew where it was.

White cannot meet his prima facie burden as to this claim either.

       First, as with the allegation about the safety meetings, White cannot point to any specific

state law that this missing pallet violated.

       Second, White never reported this missing pallet to anyone before his termination.

       Finally, there is no evidence of a causal connection between the allegedly missing pallet

and his termination.           Therefore, CPS’s Motion for Summary Judgment on this claim is

GRANTED, and this claim is DISMISSED WITH PREJUDICE.

                          c.       Improper Seed Treatment

       White also claims that CPS was improperly treating seed by applying chemicals for off-

label uses. In his opposition memorandum, White contends that off-label use of chemicals for

seed treatment violates Louisiana Pesticide Law, LA. REV. STAT. 3:3252. Assuming that off-

label use violates this specific state law, White has failed to produce evidence that he advised

CPS of the violation of state law and then either threatened to disclose the practice or objected to

                                                  11
or refused to participate in the practice. In fact, according to his own account, it was Slaughter

who said it was illegal, but, other than White’s comment that they probably should not do it, he

does not even claim that he refused to participate or objected to the practice. Accordingly, CPS’s

Motion for Summary Judgment on this claim is GRANTED as well, and this claim is also

DISMISSED WITH PREJUDICE.

               2.      Legitimate Reasons for the Termination

       Assuming White could establish a prima facie case under the LWS statute, the burden

shifts to CPS to produce a legitimate reason for the termination. See Stallworth v. Singing River

Health Sys., 469 Fed. App’x 369, 371-72 (5th Cir. 2012) (citing Jackson v. Watkins, 619 F.3d 463,

466 (5th Cir. 2010); Rubinstein v. Adm’rs of Tulane Educ. Fund, 218 F.3d 392, 399, 401-02 (5th

Cir. 2000)). This is a minimal burden that CPS easily meets.

       Specifically, CPS points to White’s yelling “F__k You” to Slaughter, his supervisor, during

an altercation. Prior to terminating White, it is undisputed that Slaughter discussed the incident

with Anderson, Matthews, and Major, all of whom agreed that termination was appropriate for this

conduct. CPS has met its burden of producing a legitimate, non-retaliatory reason for termination.

                       3.      Pretext

       The burden of proof shifts to White to establish that CPS’s reason for his termination are

pretextual. White fails in this regard.

       White has not cited evidence sufficient to find a genuine issue of material fact on pretext.

Assuming arguendo that White could meet his prima facie burden, there is absolutely no evidence

that Anderson, Matthews, or Major knew of the alleged activities at the time they approved and

agreed with Slaughter that White should be terminated. Moreover, even if employees use profanity

                                                 12
at the Waterproof facility, White produced no evidence that a similarly situated employee directed

a profane statement at his supervisor and then remained employed. Finally, while White speculates

that Slaughter may have taken certain actions to increase his commissions and those of Anderson,

he cannot rely on speculation to meet his burden. Under these circumstances, White cannot show

that the legitimate, non-retaliatory reason for his termination was pretext for retaliation.

Accordingly, CPS’s Motion for Summary Judgment is GRANTED, and White’s LWS claims

based on the allegations regarding the safety meetings, the missing inventory, and the improper

seed treatment are DISMISSED WITH PREJUDICE.

        C.      LEWA

        White has also asserted claims under the LEWA. “The purpose of the [LEWA] is to protect

employees from retaliatory action or other adverse employment action by employers for reporting

possible environmental violations.” Collins v. State ex rel. Dep't of Nat. Res., 2012-1031 (La.

App. 1 Cir. 5/30/13), 118 So. 3d 43, 49 (citing Chiro v. Harmony Corp.,99–0453 (La. App. 1 Cir.

11/5/99), 745 So.2d 1198, 1200, writ denied,99–3346 (La.1/28/00), 753 So.2d 840). The

statute states, in pertinent part:

        A. No firm, business, private or public corporation, partnership, individual
        employer, or federal, state, or local governmental agency shall act in a retaliatory
        manner against an employee, acting in good faith, who does any of the following:
        (1) Discloses, or threatens to disclose, to a supervisor or to a public body an
        activity, policy, practice of the employer, or another employer with whom there is
        a business relationship, that the employee reasonably believes is in violation of
        an environmental law, rule, or regulation.

LA. REV. STAT. 30:2027.

        As with the LWS, a plaintiff alleging retaliation under the LEWS “must show: (1) that he

engaged in activity protected by the statute; (2) he suffered an adverse employment action; and (3)

                                                 13
a causal connection existed between the protected activity in which he engaged and the adverse

action. Cox v. Moses, Civil Action No. 09–237–DLD, 2010 WL 2952716 at * (M.D. La. July 23,

2010) (citing Stone v. Entergy Services, Inc., 9 So.3d 193 (La. App. 4th Cir.2009) (citing Guillot

v. Walgreen Louisiana, Inc., 2008 WL 1744717, *3 (W. D. La. April 16, 2008)); Imbornone v.

Treasure Chest Casino, Civil Action No. 04-2150, 2006 WL 1235979, *3 (E.D. La. May 3, 2006)).

Again, as with the LWS, Louisiana courts look to federal Title VII jurisprudence to interpret this

law. Stevenson v. Williamson, 547 F.Supp.2d 544 (M.D. La.2008).

       Unlike the LWS, the employee does not have to advise his employer of a specific

violation of state law. “The scope of [this] statute encompasses the disclosure of violations of

federal, state, and local laws.” Brown v. Catalyst Recovery of La., Inc., 2001-1370 (La. App. 3d

Cir. 4/3/02); 813 So.2d 1156, 1167 (citing Cheramie v. J. Wayne Plaisance, Inc., 595 So.2d 619

(La. 1992)). “[P]ursuant to the LEWA, an employee is protected if he discloses an employment

practice ‘that the employee reasonably believes is in violation of an environmental law, rule or

regulation.’” Roberts v. Florida Gas Transmission Co., L.L.C., 447 F3d. App’x 599, 602 (5th Cir.

2011) (emphasis added) (citing LA. REV. STAT. § 30:2027(A)(1)). An employee’s failure to

“identify any law, rule, or regulation which had been violated” is “not dispositive,” but “any

complaint regarding an employment practice which might have some hypothetical consequence

on the environment does not amount to a reasonable belief that the practice is against the law.”

Id.

       As with the analysis under the LWS, White has shown that he suffered an adverse

employment action because he was terminated. Thus, the Court must consider whether he has

produced a genuine issue of material fact for trial on the other elements of this cause of action.

                                                 14
               1.      Protected Activity

       In addition to an adverse action, White must raise a genuine issue of material fact for trial

that he engaged in an activity protected by the LEWA. In this case, there are two allegations that

possibly support a cause of action under the LEWA: the improper seed treatment and his refusal

to input seed from a competitor.

                       a. Improper Seed Treatment

       White also claims that CPS was improperly treating seed by applying chemicals for off-

label uses. In his opposition memorandum, White contends that off-label use of chemicals for

seed treatment violates Louisiana Pesticide Law, LA. REV. STAT. 3:3252, which prohibits

“making a pesticide . . . application inconsistent with the label.” La. Rev. Stat. 3:3252(2).

Additionally, White points to the Federal Insecticide, Fungicide, and Rodenticide Act

(“FIFRA”), 7 U.S.C. § 136, et seq., which prohibits the “use” of “any registered pesticide in a

manner inconsistent with its labeling.” 7 U.S.C. § 136j(2)(G). Federal regulations promulgated

under the FIFRA also prohibit this conduct. 40 C.F.R. § 170.9.

       White argues that he was engaged in protected activity because Slaughter required him to

treat seeds with chemicals inconsistent with their labeling. He specifically directs the Court to

the label for Wrangler, which states that it is for “foliar applications” and does not mention seed

treatment. [Doc. No. 44, Exh. A]. Slaughter himself allegedly said that off-label use was

“illegal,” and White said that they probably should not do it.



                                                 15
          Additionally, White has presented a declaration from James Barnes, a former CPS

employee, who supports White’s allegations that Slaughter directed employees to illegally treat

seeds.2

          Based on the plain language of the statute, the Court finds that White has raised a genuine

issue of material fact for trial. Contrary to CPS’s argument, the statute does not require that

White make a “complaint” about the activity. Rather, viewing the evidence in the light most

favorable to White and applying the plain language of the LEWA, White has raised a genuine

issue of material fact for trial that he, in “good faith,” “disclose[d]” to his “supervisor,”

Slaughter, that they should not engage in the treatment of seeds with chemicals not labeled for

that use if, as Slaughter himself acknowledged, such treatment was “illegal.”

                          b. April 13, 2017 Incident

          White also contends that he was engaged in protected activity on April 13, 2017, during

the incident which ultimately led to his termination. In his deposition, White recounted the

details of the incident as follows:

          Q:     Mr. White, it's my understanding that you and -- you and Ricky Slaughter
                 had an altercation in or around April of 2017. Is that right?

          A:     That's right.

          Q:     Okay. Can you tell me what you recall about that?

          A:     A truck -- a delivery truck from a competitor drove up in our lot. Ricky
                 [Slaughter] unloaded a mini-bulk of seed off of their delivery truck and
                 brought it to the warehouse, and he set it down and told me to go in the

          2
           To the extent that Robert Barnes made other allegations about what he did or did not do while employed
at CPS, reports he made, and his speculation about the reasons why, the Court has largely disregarded his testimony.
While some of the testimony may provide background and bolster White’s claims, the Court’s focus in this case
must be on White’s alleged protected activities and the other elements of this LWS and LEWA claims, not on
reports or claims or activities by other employees.
                                                        16
               computer and take off—delete some seed that we already designated as
               being treated, and we were gonna replace them [with] what he had in the
               bag, what he had brought over from the competitor. Well, let’s see. I told
               him I couldn’t do that. I thought it had been in a prior month, and it [the
               computer] won’t allow me to go back a prior month and delete it.

       Q:      The computer won’t allow you to go back?

       A:      No. It won’t allow me. And I told him I couldn’t do that, and he – he
               acted like he got angry, and he said, “Well, I’ll find somebody that can.”
               And I said, “What’s all this about anyway, Ricky? What – what are those
               seed?” He said, “They’re a customer of Tensas Farm Services that had
               some seed treated, and they don’t – they don’t need them.” And so –
               never–not a customer of ours. Never has been a customer and probably
               never will be a customer of CPS. And I told him – I said, “You know, this
               is bullshit.” And he got mad – he got mad, and he said, “Why don’t you
               just go home?” He just kept saying that over and over again. And I said,
               “What is this all about?” Do you just—” He said, “Well, I’m doing it for
               Davy. Davy Mize.” And I said, “What does Davy got to do with this?”
               He said, “Well, Davy wanted me to take them and sell them,” and I said,
               “I know what this is.” I said, “You know, all these hunting trips and
               fishing trips Davy takes you on. That’s exactly what you’re doing.
               You’re just staying in good graces with Davy,” who is rep of Monsanto,
               and that’s who these companies like us, like CPS, buys their seed with.
               And he really got angry then, and he started - - you know, he just kept
               telling me to go home and go home and go home. And I told him – I said,
               “I don’t want to go home.” And he just kept on and on with it, and I
               finally said two ugly words to him, and that was it.

       Q:      Just so we’re clear, you said, “[F k] you”?

       A:      I did.

[Doc. No. 38-4, White Depo., pp. 88-90]. White now contends that the off-label treatment of

seeds “led to [his] disagreement with Slaughter,” [Doc. No. 44-3, White Declaration], but this

contention is not supported by his deposition testimony. While a party may supplement his

deposition testimony with a later affidavit or declaration, he is not permitted to do as White

attempts to do here and contradict his deposition testimony. See S.W.S. Erectors, Inc. v. Infax,


                                                17
Inc., 72 F.3d 489, 496 (5th Cir. 1996) (“When an affidavit merely supplements rather than

contradicts prior deposition testimony, the court may consider the affidavit when evaluating

genuine issues in a motion for summary judgment.”) (emphasis added) (citing Clark v.

Resistoflex Co., 854 F.2d 762, 766 (5th Cir. 1988). Therefore, the Court must rely on White’s

deposition testimony in evaluating this claim.

       Applying the plain language of the LEWA, the Court finds that White has not raised a

genuine issue of material fact that he, acting in good faith, disclosed or threatened to disclose to a

supervisor “ an activity, policy, practice of [CPS] . . . that [White] reasonably believ[ed] [was]

in violation of an environmental law, rule, or regulation.” LA. REV. STAT. 30:2027. Instead,

White’s altercation with Slaughter, as he described it, was based on an objection that they should

not be inputting seed from a competitor for someone who was not CPS’s customer in order to

curry favor with a Monsanto seed sales representative. While such action might well be against

company policy or bad business, nothing about the described encounter suggests that an

environmental law, rule, or regulation has been violated. Therefore, this incident does not raise a

genuine issue of material fact for trial that White was engaged in protected activity under the

LEWA on April 13, 2017.

               2.      Causal Connection

       The Court has found, however, that White did raise a genuine issue of material fact for trial

that he was engaged in protected activity in the 2016 conversation. Therefore, the Court must

consider whether White can raise a genuine issue of material fact for trial that this activity was

causally connected to his termination.



                                                 18
       The Court finds that White fails in this regard. It was Slaughter, not White, who initially

raised the issue of off-label seed treatment. While White stated that they probably should not do

it, he made this statement some time in 2016, at least one year before his termination. After that

time, he never objected to the practice, refused to continue to engage in these activities, reported

to those above Slaughter and through a complaint line, or took any other actions to indicate his

belief that CPS was engaged in illegal conduct. The Court has found that his attempt to tie his

April 13, 2017 altercation with Slaughter to off-label seed treatment contradicts his deposition

testimony. Therefore, White can rely only on the one 2016 statement, which is too far removed

from the termination decision to provide evidence of a causal connection.

       Additionally, as the Court found in its analysis of White’s LWS claims, White does not

deny that he yelled “F__k You” to Slaughter, his supervisor, during an altercation. He has no

evidence to dispute that Slaughter discussed the incident with Anderson, Matthews, and Major, all

of whom agreed that termination was appropriate for this conduct. He does not deny that there is

absolutely no evidence that Anderson, Matthews, or Major knew of any alleged improper activities

at the time they approved and agreed with Slaughter that White should be terminated. Finally, as

the Court has previously stated, White’s (or anyone else’s) speculation for the reasons for

Slaughter’s actions or inactions is not evidence. Under these circumstances, White has failed to

raise a genuine issue of material fact for trial that there is a causal connection between any

protected activity under the LEWA and his termination.

        Accordingly, CPS’s Motion for Summary Judgment is GRANTED, and White’s LEWA

claims are also DISMISSED WITH PREJUDICE.



                                                19
III.   CONCLUSION

       For the foregoing reasons, CPS’s Motion for Summary Judgment [Doc. No. 38] is

GRANTED, and White’s claims are DISMISSED WITH PREJUDICE.

       MONROE, LOUISIANA, this 26th day of February, 2019.




                                                   TERRY A. DOUGHTY
                                              UNITED STATES DISTRICT JUDGE




                                         20
